Shi ulan, J.
These are two libels in rem by the owners, master, and cj ew of the N. S. Briggs, to recover salvage for services rendered at the same time to two barges owned by different persons. The two casos «rere tried .at the same time, and the facts are as follows:
On : eptembor 13, 1883, tho steam-tug James McMahon, having in tow the canal-; eat Manhattan Kfo. 12 on her starboard side, and the cailal-boat Two Bvotlu rs, and the chunker L. 0. & Nav. Co. 2104- on her port side, was pro-ceedin through Hell Gate, bound east. When near what is marked on the char! ; ,s “Scaly Rock,” on the Long island shore, and heading towards Ward’s island the McMahon was ran into by the iron steam-boat Gepheus, which came ip astern. The force of the collision broke the tow loose from the tug. The tug-boat, in a sinking condition, proceeded to Port Morris. The Two ; irothors and tho chunker remained fa’stened together and drifted up in the channel. The Manhattan hie. 12 drifted towards the Long island shore. The o elision happened about 8:45 or 4 i\ ju. The day was fine, and then! was a sligi it breeze from the west or south-west, and the tide ivas strong flood. At libs time the libelants’ tug N. S. Briggs was coming through the gate, bounc for New York. She was returning after taking a bark to Whitestono, and Lad no tow. She first started to pick up the Two Brothers and the *392chunker, which were drifting together up in the tide. But when her captain saw the position of the Manhattan No. 12 he altered his course and went towards her, because he judged that the other two boats would not come to harm before he got baek, “if he was not too long.” The Manhattan No. 12 by this time whs close in shore. The shore was rocky, and she touched a rock once and injured herself somewhat. The Briggs’ backed her stern up to the Manhattan’s bow, got a line out and worked her off until the Briggs could safely take the boat along-side, "when she did so and made fast. The tug was skillfully managed by an experienced captain, and by careful handling succeeded in doing the work without damage to herself or to the barge. She then picked up the other two boats without difficulty, took them along-side, and went with the three boats to Port Morris, where they arrived about 4:30 p. m. The time occupied in the service was about three-quarters of an hour. If the Briggs had not picked up the Two Brothers she was in no danger of getting ashore before assistance would have been furnished.
The owners of the Briggs-presented bills on September 14,1883, for saving the three boats, to Daniel McWilliams, the owner of the James McMahon, whom at the time the owners of the Briggs supposed to be the owner of the three saved boats. The bills against the chunker and the Two Brothers were $50 each, and the bill against the Manhattan was $200. The owners of the Two Brothers and of the Manhattan had their office in the same building which Daniel McWilliams occupied. He did not tell the libelants, when the bills were presented, who the respective owners were, although he knew, but told the collector to see the iron-steam-boat company. The libels were brought on September 15th, in order to hold the cargoes. The value of the Two Brothers was $1,200, and the value of her cargo was $1,160. The value of the Manhattan was $2,600, and the value of her cargo was $1,350. Each barge was drifting without motive power, and was helpless. The service to each-was a salvage service.
The-Briggs incurred not the slightest danger and very little trouble in the service1 to the Two Brothers. She was in no immediate danger,, and if the Briggs had not helped her, some other boat would have furnished the necessary aid. The compensation should be more than would be allowed for a mere towage service, but should be as small as possible for a salvage service. If no one had promptly gone to the relief of the Manhattan she would probably have drifted upOn the rocks and would have been seriously damaged. An effort is made to show that the Briggs was in peril; that her engine was in danger of stopping or catching upon the center, and that she might have struck upon a rock. I do not think that she was, or that her captain considered himself to be in any danger which his good judgment could not avoid or overcome. The amount of the bill which was presented by one of the owners, and which was made out by the captain, indicated his and the owner’s estimate at the time of the value of the service. The libelants now seek to recover $500. If the bill had been paid, I think that all claims both against barge and cargo would have been thereby paid in full. The amount named in the bill is allowed upon the ground that the Manhattan was close inshore when she was picked up. I do not think, when an unemployed tug happens to meet a barge accidentally adrift in or about the harbor of New York, and performs the common service of picking her up and tow*393ing h >r to a convenient wharf, that anything like excessive eompen-satioi should be allowed.
Le: there be a decree in favor of the libelants against the Manhattan IS o. 12 and her cargo for the sum of $200 and costs, and a decree in fat or of the libelants against the Two Brothers and her cargo for $25 a ud costs.
Th ¡ owners, masters, and crew are all represented by one proctor, and I think that no apportionment of these sums need be made, because they will probably easily agree. If no agreement is reached, appli ;ation for an apportionment may he made hereafter.